ON REHEARING
On rehearing, the appellees contend that the Remington Arms Co. v. Caldwell, 850 S.W.2d 167 (Tex.1993), case is not applicable to the present proceeding because in the present case, the court granted a new trial and reconsidered the sanctions after the granting of the new trial. By this procedure, the appellees contend that the trial court returned the case to a pretrial posture.
In the Remington Arms case, the trial court declared a mistrial17 and then rendered a default judgment against Remington on issues of liability for negligence and gross negligence as well as other sanctions. Both the declaring of a mistrial and the declaring of a new trial had the effect of granting a new trial. The Remington Arms’s opinion reflects that the granting of a mistrial, which is analogous to the granting of a new trial, did not put the parties in the position of setting aside a waiver of a claim for sanctions based on pretrial discovery conduct.
In the present case, the appellees had full knowledge of their grounds for sanction prior to the trial of the case. The Supreme Court in Remington Arms considered a failure to act on this known conduct prior to the trial as a waiver. We are compelled to follow the court’s ruling in Remington Arms. A waiver, by its na*194ture, is a relinquishment of a right. It is not reinstated by a new trial or mistrial.
As to the appellees’ contention that they have lost all relief because of this procedural requirement, the court would point out Tex.R. Civ. P. 215 is one limited area of possible relief for perjury. We have not held that this discovery remedy precludes other possible remedies for perjury.
The motion for rehearing is overruled.

.Justice Doggett in his dissenting opinion states that the trial judge granted a new trial in the Remington Arms case, and then in a separate order entered his sanctions.